Charge 7, refused to the defendant, was held good in Olden's Case, 176 Ala. 6, 58 So. 307, but since that time the Supreme Court has held in the Edwards Case, 205 Ala. 160, 87 So. 179, that charges of this character are not correct statements of the law. This court has in many cases followed the Edwards Case, which we think is the correct rule. Thomas v. State (Ala.App.)96 So. 182;1 Rikard v. State, 209 Ala. 480, 96 So. 412; Riley v. State, 209 Ala. 505, 96 So. 599; White v. State, 209 Ala. 546,96 So. 709; Jones v. State, 209 Ala. 655, 96 So. 867.
Proper predicates were laid for the introduction of confessions. The rulings on this question were without error.
No exception having been reserved to the court's oral charge, we do not pass upon the objection now made for the first time. Ex parte State ex rel. Smith, 204 Ala. 389, 85 So. 785.
We find no error in the record and the judgment is affirmed.
Affirmed.
1 19 Ala. App. 187.